Reasons for Allowance
Regarding the § 101 Rejection
In view of the amendments and supporting arguments, the rejection is withdrawn. 
In particular, representative claim 1 recites, in part, the following limitations which, as taken in ordered combination with the other features recited in the claim, amount to significantly more as per MPEP § 2106.05(I)(A): “Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include:...v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)”
The limitations are: 
	...
generating, by the computing device and based on the stored component parameters, an interactive three-dimensional rendering of the proposed design, wherein the interactive three-dimensional rendering provides a virtual walkthrough experience of the proposed design;
	providing, by the computing device and within the interactive three-dimensional rendering:
	an object selection interface with a menu of the design components from the library that are available to be selected for changes during the virtual walkthrough experience, and an object properties interface for each of the design components in the menu, the object properties interface including different options associated with each of the design components;

...
updating, by the computing device, the interactive three-dimensional rendering, based on the user selections and using the stored component parameters, to provide an updated interactive three-dimensional rendering;
	presenting, by the computing device, the updated interactive three-dimensional rendering;
	...

Regarding the § 103 Rejection
	In view of the amendments and supporting arguments, the rejection is withdrawn. 
	
	As such, all grounds of rejection, and all objections have been withdrawn, and therefore all present claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147